 



Exhibit 10.126
ALLIED WASTE INDUSTRIES, INC.
2005 EXECUTIVE DEFERRED
COMPENSATION PLAN
As Amended and Restated
Effective January 1, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE I PURPOSE; EFFECTIVE DATE
    1  
1.1 Purpose
    1  
1.2 Effective Date
    1  
ARTICLE II DEFINITIONS
    1  
2.1 Account
    1  
2.2 Adjustment Rate
    1  
2.3 Base Salary
    1  
2.4 Beneficiary
    1  
2.5 Board
    1  
2.6 Bonus
    1  
2.7 Change of Control
    1  
2.8 Code
    2  
2.9 Committee
    2  
2.10 Company
    2  
2.11 Compensation
    2  
2.12 Deferred Stock Units
    2  
2.13 Deferral Commitment
    2  
2.14 Deferral Period
    2  
2.15 Discretionary Contribution
    2  
2.16 Employer
    2  
2.17 Identification Date
    2  
2.18 Key Employee
    2  
2.19 LTIP Award
    2  
2.20 Participant
    2  
2.21 Participation Agreement
    3  
2.22 Plan
    3  
2.23 Plan Year
    3  
2.24 Restricted Stock Units
    3  
2.25 Termination of Service
    3  
2.26 Unforeseeable Emergency
    3  
2.27 Valuation Date
    3  
2.28 Valuation Period
    3  
ARTICLE III PARTICIPATION AND DEFERRAL COMMITMENTS
    4  
3.1 Eligibility and Participation
    4  
3.2 Form of Deferral
    4  
3.3 Limitations on Deferral Commitments
    5  
3.4 Modification or Cancellation of Deferral Commitment
    6  
3.5 Change in Employment Status
    6  
ARTICLE IV DEFERRED COMPENSATION ACCOUNT
    7  
4.1 Account
    7  
4.2 Timing of Credits: Withholding
    7  
4.3 Discretionary Contributions
    7  
4.4 Determination of Account
    7  
4.5 Vesting of Account
    7  

ii



--------------------------------------------------------------------------------



 



              Page  
4.6 Statement of Account
    7  
ARTICLE V ADJUSTMENT RATE
    8  
5.1 Selection of Adjustment Rate
    8  
5.2 Rate of Return
    8  
5.3 Rate for Deferred Stock Units
    8  
ARTICLE VI DISTRIBUTIONS
    8  
6.1 Distributions on Elected Payment Dates
    8  
6.2 Distributions for Unforeseeble Emergencies
    10  
6.3 Distributions Upon Death
    10  
6.4 Withholding for Taxes
    10  
6.5 Valuation and Settlement
    10  
6.6 Payment to Guardian
    10  
6.7 Receipt on Release
    11  
6.8 Inability to Locate Participant or Beneficiary
    11  
ARTICLE VII BENEFICIARY DESIGNATION
    11  
7.1 Beneficiary Designation
    11  
7.2 Changing Beneficiary
    11  
7.3 Community Property
    11  
7.4 No Beneficiary Designation
    12  
ARTICLE VIII ADMINISTRATION
    12  
8.1 Committee; Duties
    12  
8.2 Agents
    12  
8.3 Binding Effect of Decisions
    12  
8.4 Indemnity of Committee
    13  
8.5 Compensation and Expenses
    13  
ARTICLE IX CLAIMS PROCEDURE
    13  
9.1 Claim
    13  
9.2 Review of Claim
    13  
9.3 Notice of Denial of Claim
    13  
9.4 Reconsideration of Denied Claim
    14  
9.5 Employer to Supply Information
    14  
ARTICLE X AMENDMENT AND TERMINATION OF PLAN
    14  
10.1 Amendment
    14  
10.2 Employer’s Right to Terminate
    15  
ARTICLE XI MISCELLANEOUS
    15  
11.1 Unfunded Plan
    15  
11.2 Company Obligations
    15  
11.3 Unsecured General Creditor
    15  
11.4 Trust Fund
    15  
11.5 Nonassignability
    15  
11.6 Not a Contract of Employment
    16  
11.7 Protective Provisions
    16  
11.8 Governing Law
    16  
11.9 Validity
    16  
11.10 Notice
    16  
11.11 Successors
    16  

iii



--------------------------------------------------------------------------------



 



ALLIED WASTE INDUSTRIES, INC.
2005 EXECUTIVE DEFERRED COMPENSATION PLAN
     THIS PLAN is hereby amended and restated by ALLIED WASTE INDUSTRIES, INC.,
a Delaware corporation (“Company”).
ARTICLE I
PURPOSE; EFFECTIVE DATE
     1.1 Purpose. The purpose of this 2005 Executive Deferred Compensation Plan
is to provide a tax deferred capital accumulation opportunity to certain
executives through deferrals of salary, bonus awards, certain long-term
incentive awards, and restricted stock units. It is intended that the Plan also
will provide the Company with a method of rewarding and retaining certain
executives.
     1.2 Effective Date. The original effective date of this Plan is December 1,
2004. The effective date of this amended and restated Plan is January 1, 2008.
This Plan is intended to comply with Code Section 409A and shall be construed
accordingly.
ARTICLE II
DEFINITIONS
     For the purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:
     2.1 Account. “Account” means the bookkeeping account maintained by the
Committee for each Participant.
     2.2 Adjustment Rate. “Adjustment Rate” means the rate of return on the
Participant’s Account (or subaccounts thereunder) during a Valuation Period, as
determined pursuant to Article V below.
     2.3 Base Salary. “Base Salary” means a Participant’s annual base salary,
excluding bonuses, incentives, and other extraordinary remuneration for services
rendered to the Company, but including any contributions made by a Participant
to a plan established pursuant to Code Section 125 or qualified pursuant to Code
Section 401(k).
     2.4 Beneficiary. “Beneficiary” means the person(s) or entity(ies) entitled
under Article VII to receive any death benefits payable after a Participant’s
death.
     2.5 Board. “Board” means the Board of Directors of the Company.
     2.6 Bonus. “Bonus(es) ” means such additional amounts of income, over and
above the Participant’s Base Salary, as the Company may pay the Participant,
including incentive compensation (other than LTIP Awards and Performance Based
Compensation).
     2.7 Change of Control. “Change of Control” means a change in the ownership
or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company, as defined in Treasury
Regulation Section 1.409A-3(i)(5) and as may be modified by subsequent
applicable law or regulations.

 



--------------------------------------------------------------------------------



 



     2.8 Code. “Code” means the Internal Revenue Code of 1986, as thereafter
amended.
     2.9 Committee. “Committee” means a committee consisting of the Company’s
Chief Financial Officer and General Counsel.
     2.10 Company. “Company” means Allied Waste Industries, Inc., a Delaware
corporation. The term “Company” also shall include any entity or sole proprietor
that adopts this Plan with the express written consent of Allied Waste
Industries, Inc.
     2.11 Compensation. “Compensation” means Base Salary and Bonuses earned by
an employee-Participant during a calendar year, before reduction for amounts
deferred under this Plan or any other salary reduction program. “Compensation”
also includes Performance Based Compensation earned by an employee-Participant
for a performance cycle of at least twelve (12) months, before reduction for
amounts deferred under this Plan or any other salary reduction agreement.
“Compensation” also includes LTIP Awards and/or RSUs that would be paid to the
employee-Participant but for a deferral election made under this Plan.
Compensation does not include expense reimbursements, any form of noncash
compensation, or benefits.
     2.12 Deferred Stock Units. “Deferred Stock Units” mean Restricted Stock
Units which are granted under the terms of the Allied Waste Industries, Inc.
2006 Incentive Stock Plan (“2006 Stock Plan”) and deferred under this Plan
pursuant to Article III.
     2.13 Deferral Commitment. “Deferral Commitment” means a commitment made by
a Participant to defer Compensation pursuant to Article III.
     2.14 Deferral Period. “Deferral Period” means each calendar year.
     2.15 Discretionary Contribution. “Discretionary Contribution” means the
Employer contribution credited to a Participant’s Account under Section 4.3.
     2.16 Employer. “Employer” means the Company.
     2.17 Identification Date. “Identification Date” means December 31.
     2.18 Key Employee. “Key Employee” means a “key employee” as defined in Code
Section 416(i) without regard to Code Section 416(i)(5). If a Participant meets
the definition of Key Employee as of an Identification Date or during the twelve
(12) month period ending on the Identification Date, the Participant shall be a
Key Employee for the twelve (12) month period that begins on the first day of
the fourth month immediately following the Identification Date.
     2.19 LTIP Award. “LTIP Award” means an amount awarded to a Participant
under the Allied Waste Industries, Inc. Long-Term Incentive Plan (“LTIP”), which
would otherwise be payable to the Participant but for an election to defer the
LTIP Award under this Plan.
     2.20 Participant. “Participant” means any eligible individual who becomes a
Participant in accordance with Section 3.1.

2



--------------------------------------------------------------------------------



 



     2.21 Participation Agreement. “Participation Agreement” (also called a
“Deferral Election Form”) means the agreement submitted by a Participant prior
to the beginning of a Deferral Period, with respect to a Deferral Commitment
made for such Deferral Period. “Participant Agreement” also includes an
agreement submitted by a Participant with respect to a deferral of an LTIP
Award, RSU award or Performance Based Compensation in accordance with
Sections 3.2(c), (d) or (e).
     2.22 Performance Based Compensation. “Performance Based Compensation” means
“performance-based compensation” (other than LTIP Awards) as defined in Treasury
Regulation Section 1.409A-1(e) and as may be modified by subsequent applicable
law or regulations.
     2.23 Plan. “Plan” means this 2005 Executive Deferred Compensation Plan as
amended from time to time.
     2.24 Plan Year. “Plan Year” means the calendar year; provided that there
shall be an initial short Plan Year of December 1, 2004 through December 31,
2004 to permit Deferral Commitments to be made for the 2005 Deferral Period.
     2.25 Restricted Stock Units. “Restricted Stock Units” or “RSUs” mean units
of restricted stock granted to a Participant under the 2006 Stock Plan, which
would otherwise be payable to the Participant but for an election to defer the
RSUs under this Plan.
     2.26 Termination of Service. “Termination of Service” means a Participant’s
separation from service with the Company due to the Participant’s death,
retirement or other “termination of employment” as defined in Treasury
Regulation 1.409A-1(h) and as may be modified by subsequent applicable law or
regulations.
     2.27 Unforseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent of the Participant (as
defined in Code Section 152, without regard to 152(b)(1), (b)(2) and(d)(1)(B)),
loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage not otherwise covered by insurance, for example,
as a result of a natural disaster), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.
     2.28 Valuation Date. “Valuation Date” means the last day of the Plan Year
or such other, more frequent, dates as determined by the Committee.
     2.29 Valuation Period. “Valuation Period” means the period beginning on the
day after each Valuation Date and ending on the immediately following Valuation
Date.

3



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPATION AND DEFERRAL COMMITMENTS
     3.1 Eligibility and Participation.
          (a) Eligibility. Eligibility to participate in the Plan shall be
limited to the Company’s corporate officers who earn an annual Base Salary of at
least $150,000, or who satisfy such other criteria as may be established by the
Chief Executive Officer of the Company, and who are designated from time to time
by the Chief Executive Officer.
          (b) Participation. An eligible individual may elect to participate in
the Plan with respect to a Deferral Period by submitting a Participation
Agreement to the Committee by the fifteenth (15th) day of the month immediately
preceding the first day of the Deferral Period. If a Participation Agreement is
timely submitted for a Deferral Period, the provisions of Sections 3.2, 3.3 and
3.4 govern the Compensation to be deferred for that Deferral Period and the
irrevocability of the Participation Agreement for that Deferral Period. If a
Participation Agreement is not timely submitted for a Deferral Period, the
eligible individual cannot defer any Compensation earned during that Deferral
Period, except as may be explicitly permitted under Section 3.2(c), (d) or (e)
with respect to an LTIP Award, a RSU award or Performance Based Compensation.
          (c) Initial Deferral Period. If an individual first becomes eligible
to participate in the Plan during a Deferral Period (“initial Deferral Period”),
the eligible individual may elect to participate in the Plan with respect to the
initial Deferral Period by submitting a Participation Agreement to the Committee
within thirty (30) days after the individual is first designated as eligible to
participate. If a Participation Agreement is timely submitted, the provisions of
Sections 3.2, 3.3 and 3.4 govern the Compensation to be deferred for the initial
Deferral Period and the irrevocability of the Participation Agreement for the
initial Deferral Period. If a Participation Agreement is not timely submitted
for the initial Deferral Period, the eligible individual cannot defer any
Compensation earned during the initial Deferral Period, except as may be
explicitly permitted in Section 3.2(c), (d) or (e) with respect to an LTIP
Award, a RSU award, or Performance Based Compensation.
     3.2 Form of Deferral. A Participant may elect Deferral Commitments in the
Participation Agreement as follows:
          (a) Salary Deferral Commitment. A salary Deferral Commitment that is
made for a Deferral Period shall be related only to the Base Salary earned by
the Participant during that Deferral Period. The amount to be deferred shall be
stated either as a percentage or a flat dollar amount.
          (b) Bonus Deferral Commitment. A bonus Deferral Commitment that is
made for a Deferral Period shall be related only to the Bonus(es) earned by the
Participant during that Deferral Period. The amount to be deferred may be stated
either as a percentage or a flat dollar amount.
          (c) LTIP Award Deferral Commitment. If permitted by the Committee for
the LTIP, a Participant may elect to defer his or her LTIP Award for a
Performance Cycle (as defined in the LTIP). The election must be made prior to
the date on which the LTIP Award becomes readily ascertainable and at least one
year prior to the close of the relevant Performance Cycle. In addition,

4



--------------------------------------------------------------------------------



 



to be eligible to defer the LTIP Award for that Performance Cycle, the
Participant must have performed services for the Company continuously from the
later of the first day of that Performance Cycle or the date the performance
criteria were established for that Performance Cycle through the date the
election is made. The amount to be deferred may be stated either as a percentage
or a flat dollar amount. If a deferral election is timely made for an LTIP
Award, the deferral election shall relate only to that LTIP Award and shall
become irrevocable in accordance with Section 3.4. Moreover, all of the
Participant’s rights to his or her deferred LTIP Award will be deemed to have
been transferred to this Plan, effective as of the date the LTIP Award would
have otherwise been payable to the Participant from the LTIP, but for the
Participant’s deferral election. If a deferral election is not timely made for
an LTIP Award, the Participant cannot defer under this Plan any portion of that
LTIP Award.
          (d) RSU Deferral Commitment. If permitted by the Committee for this
Plan, a Participant may elect to defer all or a portion of a RSU award. The
election must be made either prior to the first day of the calendar year during
which the RSU award is granted or by the 30th day immediately following the date
of grant (provided, however, that only RSUs that vest on a date that is at least
twelve (12) months after the date the Deferral Commitment is made shall be
eligible for deferral). The amount to be deferred may be stated as all (i.e.,
one hundred percent (100%)) of one or more vesting tranches or, if there is only
one or no vesting tranches, as a percentage amount. If a deferral election is
timely made for a RSU award, the deferral election shall relate only to that RSU
award and shall become irrevocable in accordance with Section 3.4. Moreover, all
of the Participant’s rights to his or her deferred RSUs will be deemed to have
been transferred to this Plan effective as of the date of the election, provided
that the RSUs shall remain subject to any vesting provisions set forth in the
2006 Stock Plan. If a deferral election is not timely made for a RSU award, the
Participant cannot defer under this Plan any portion of that RSU award.
          (e) Performance Based Compensation Deferral Commitment. A Participant
may elect to defer all or a portion of his or her Performance Based Compensation
for a performance period. The election must be made prior to the date on which
the Performance Based Compensation becomes readily ascertainable and at least
six months prior to the close of the relevant performance period. In addition,
to be eligible to defer Performance Based Compensation for a performance period,
the Participant must have performed services for the Company continuously from
the later of the first day of that performance period or the date the
performance criteria were established for that performance period through the
date the election is made. The amount to be deferred may be stated either as a
percentage or a flat dollar amount. If a deferral election is timely made, the
deferral election shall relate only to the Performance Based Compensation earned
for that performance period and shall become irrevocable in accordance with
Section 3.4. Moreover, all of the Participant’s rights to his or her deferred
Performance Based Compensation will be deemed to have been transferred to this
Plan, effective as of the date the Performance Based Compensation would have
otherwise been payable to the Participant but for the Participant’s deferral
election. If a deferral election is not timely made for Performance Based
Compensation for a performance period, the Participant cannot defer under the
Plan any portion of the Performance Based Compensation earned for that
performance period.
     3.3 Limitations on Deferral Commitments. The following limitations shall
apply to Deferral Commitments:

5



--------------------------------------------------------------------------------



 



          (a) Minimum. The minimum deferral amount shall be five thousand
dollars ($5,000) for each Deferral Period. The minimum deferral amount can be
satisfied from either the Participant’s Base Salary, Bonus, Performance Based
Compensation and/or LTIP Award. The minimum deferral amount does not apply to
RSU deferrals.
          (b) Maximum. The maximum deferral amount for each Deferral Period
shall be one hundred percent (100%) of the Participant’s Base Salary, one
hundred percent (100%) of the Participant’s Bonus, one hundred percent (100%) of
the Participant’s Performance Based Compensation, one hundred percent (100%) of
the Participant’s LTIP Award, and/or one hundred percent (100%) of the
Participant’s RSUs; provided, however, that no Deferral Commitment shall reduce
a Participant’s total Compensation below the amount necessary to satisfy the
following obligations: (1) applicable employment taxes on amounts deferred;
(2) withholding requirements for other employee benefit plan elections made by
the Participant and/or required by the Company; and (3) all applicable tax
withholding for Compensation that cannot be deferred. For Compensation earned
during a Participant’s initial Deferral Period, Compensation earned prior to the
date on which a Participation Agreement is submitted in accordance with
Section 3.1(c) cannot be deferred.
          (c) Changes in Minimum or Maximum. The Committee may change the
minimum or maximum deferral amounts from time to time by giving written notice
to all Participants. No such change may affect a Deferral Commitment that was
made prior to the Committee’s action.
     3.4 Modification or Cancellation of Deferral Commitment. A Deferral
Commitment that is made for an LTIP Award, an RSU award, or Performance Based
Compensation, in accordance with Section 3.2(c), (d) or (e), shall become
irrevocable as of the first day immediately following the last day on which a
deferral election may be made under Section 3.2(c), (d) or (e), as applicable. A
Deferral Commitment that is made for Base Salary and/or Bonus shall become
irrevocable as of the first day of the Deferral Period for which the deferral
election is made, except as otherwise provided in this Section in the case of a
distribution for an Unforeseeable Emergency. If the Participant applies for a
distribution due to an Unforeseeable Emergency, the Participant may also request
that his or her Deferral Commitment for Base Salary and Bonus then in effect be
cancelled for the remainder of the Deferral Period during which the distribution
due to an Unforeseeable Emergency is paid. If the Committee grants the
distribution for an Unforeseeable Emergency, the Committee shall also grant the
Participant’s request to cancel his or her Deferral Commitment for Base Salary
and Bonus then in effect.
     3.5 Change in Employment Status. If the Chief Executive Officer of the
Company determines that a Participant’s performance is no longer at a level that
deserves to be rewarded through participation in the Plan, or that the
Participant otherwise no longer satisfies the eligibility criteria of
Section 3.1, but the Participant’s employment with Employer is not terminated,
the Participant’s existing Deferral Commitment shall terminate at the end of the
Deferral Period and no new Deferral Commitment may be made by such Participant
after notice of such determination is given. The distribution provisions set
forth in Article VI shall continue to apply.

6



--------------------------------------------------------------------------------



 



ARTICLE IV
DEFERRED COMPENSATION ACCOUNT
     4.1 Account. The Committee shall establish and maintain an Account for each
Participant under the Plan. Separate subaccounts may be maintained to reflect
different forms of distribution elected by the Participant and/or different
Adjustment Rates.
     4.2 Timing of Credits: Withholding. A Participant’s deferred Compensation
shall be credited to the Participant’s Account at the time it would have been
payable to the Participant. Any withholding of taxes or other amounts with
respect to deferred Compensation that is required by state, federal, or local
law shall be withheld from the Participant’s nondeferred Compensation to the
maximum extent possible and any remaining amount shall reduce the amount
credited to the Participant’s Account.
     4.3 Discretionary Contributions. Employer may make Discretionary
Contributions to a Participant’s Account. Discretionary Contributions shall be
credited at such times and in such amounts as the Board in its sole discretion
shall determine.
     4.4 Determination of Account. Each Participant’s Account as of each
Valuation Date shall consist of the balance of the Account as of the immediately
preceding Valuation Date, adjusted as follows:
          (a) New Deferrals. The Account shall be increased by any deferred
Compensation credited since the immediately preceding Valuation Date.
          (b) Discretionary Contributions. The Account shall be increased by any
Discretionary Contributions credited since the immediately preceding Valuation
Date.
          (c) Distributions. The Account shall be reduced by any benefits
distributed from the Account to the Participant since the immediately preceding
Valuation Date.
          (d) Earnings/Losses. The Account shall be increased for earnings
accumulated and reduced for losses incurred since the immediately preceding
Valuation Date. Earnings and losses shall be determined by multiplying the
amount credited to the Account (net of any reduction required by Section 4.4(c)
above) by the Adjustment Rate in effect during the Valuation Period. If two or
more Adjustment Rates are in effect during any Valuation Period, earnings and
losses shall be determined separately with respect to each subaccount.
     4.5 Vesting of Account. Each Participant shall be one hundred percent
(100%) vested at all times in the amounts credited to such Participant’s Account
and earnings or losses.
     4.6 Statement of Account. The Committee shall give to each Participant a
statement showing the balance in the Participant’s Account on an annual basis
and at such times as may be determined by the Committee.

7



--------------------------------------------------------------------------------



 



ARTICLE V
ADJUSTMENT RATE
     5.1 Selection of Adjustment Rate. Each Participant shall have the right to
direct that the Adjustment Rate for his or her Account be equal to the rate of
return (as determined by the Committee in accordance with Section 5.2) on one or
more hypothetical investments approved by the Committee. The Committee shall
specify from time to time a menu of hypothetical investments from which the
Participant may choose, consisting of investments for which market quotations
are readily available, including but not necessarily limited to publicly traded
stocks, bonds, or mutual funds. The Committee may amend this menu from time to
time in its discretion.
     By filing a written election with the Committee, the Participant may select
hypothetical investments from the Committee’s approved menu. The Participant’s
written election shall specify the name of each hypothetical investment, and the
percentage of his or her Account to be indexed to each such hypothetical
investment. The Participant’s election shall remain in effect until modified or
revoked by the Participant. The Participant shall have the right to make a new
election or revoke or modify any previous election: (a) effective as of the
first day of a calendar year, by filing his or her written election with the
Committee by the fifteenth day (15th) of the month immediately preceding the
beginning of the calendar year, or (b) effective as of the first day of a
calendar quarter by filing his or her written election with the Committee at
least thirty (30) days before the quarter begins.
     If the Participant fails to make an election pursuant to this Section (or
if the Participant revokes an election without making a new one), the Adjustment
Rate shall be equal to the rate of return on a Money Market fund as selected by
the Committee. In no event will the Employer be required under this Plan to make
any investment in accordance with a Participant’s selection of a hypothetical
investment for determining the Adjustment Rate.
     5.2 Rate of Return. For purposes of Sections 4.4 and 5.1 above, the rate of
return on any hypothetical investment approved by the Committee shall be equal
to the rate of return, net of all fund-level expenses, an investor would realize
for the Valuation Period if the investor had invested in that specific
investment vehicle on the first day of the Valuation Period.
     5.3 Rate for Deferred Stock Units. Notwithstanding Sections 5.1 and 5.2
above, with respect to any Deferred Stock Units that are to be paid from the
Plan, the Adjustment Rate and rate of return will be based on the Fair Market
Value of the shares of Company stock to be issued for such Units as of the
Valuation Date. The “Fair Market Value” is the closing sales price on the
Valuation Date (or if the Valuation Date is not a business day, on the
immediately preceding business day) as reported on the principal securities
exchange on which the shares are then listed or admitted to trading.
ARTICLE VI
DISTRIBUTIONS
     6.1 Distributions on Elected Payment Dates. When a Participant makes a
Deferral Commitment, the Participant shall make a payment designation (“Payment
Designation”) in the Deferral Election Form for such Deferral Commitment,
specifying whether the Compensation deferred pursuant to that form and any
Discretionary Contribution for that year shall be paid (a) on a specified date
or (b) at Termination of Service. The Participant shall also specify in the
Payment

8



--------------------------------------------------------------------------------



 



Designation whether such amount shall be paid (a) in a lump sum or (b) in
substantially equal quarterly or annual installments over a specified number of
years (not to exceed ten (10) years); provided, however, that Deferred Stock
Units will be paid only in a lump sum in the form of shares of the Company’s
common stock with any fractional share being paid in cash. To the extent
permitted by the Committee, a Participant who defers different types of
Compensation (e.g., Base Salary and LTIP Award) in a Deferral Election Form may
make a different Payment Designation for each type of Compensation that is
deferred. If the Participant fails to make a Payment Designation, the
Participant will be deemed to have elected payment at Termination of Service in
a lump sum. Except as expressly permitted in this Section, a Participant cannot
change or revoke his or her Payment Designation once it is made.
     If the Participant elects payment on a specified date, the Company shall
pay to the Participant on that date the Compensation deferred in connection with
that Payment Designation, any Discretionary Contributions for that year, and any
related earnings/losses thereon. Payment shall be made in the manner (i.e., lump
sum v. installments) elected by the Participant in the Payment Designation. A
Participant may postpone payment to a specified date that is at least five
(5) years later than the specified date to be postponed. In connection with a
postponement, a Participant may also change the manner in which payment is to be
made. To be effective, an election to postpone or an election to postpone and
change the manner of payment must be made at least twelve (12) months prior to
the specified date to be postponed, and will only become effective twelve
(12) months after the date the change is made.
     If the Participant elects payment at Termination of Service, following the
Participant’s Termination of Service, the Company shall pay to the Participant
within ninety (90) days following the Termination of Service the Compensation
deferred in connection with that Payment Designation, any Discretionary
Contributions for that year, and any related earnings/losses thereon, and the
Participant shall have no right to directly or indirectly designate the tax year
in which payment occurs. Notwithstanding the foregoing, if the Participant is a
Key Employee as of his or her Termination of Service, payment shall be delayed
until the first business day immediately following the six (6) month anniversary
of the Participant’s Termination of Service. Payment shall be made (or begin) in
the manner (i.e., lump sum v. installments) elected by the Participant in the
Payment Designation. For each Payment Designation, a Participant may elect, only
once, to change the manner of payment specified in that Payment Designation. The
change will not become effective until twelve (12) months after the date on
which the change is made. If the change becomes effective, payment will be made
in the manner specified in the supplemental Payment Designation, and payment
will be delayed until five (5) years after Termination of Service.
     In the case of RSU deferrals, any RSUs that are payable at Termination of
Service but will not become vested until after Termination of Service shall be
paid within ninety (90) days following the later of (a) the date such RSUs vest,
or (b) if the Participant is a Key Employee at Termination of Service, the first
business day immediately following the six (6) month anniversary of the
Participant’s Termination of Service. The Participant shall have no right to
directly or indirectly designate the tax year in which payment occurs.
     If payments are to be made in installments, the first annual installment
payment shall be determined by dividing the amount to be paid in installments by
the total number of payments to be made. Successive annual installment payments
shall be paid on the anniversary date of the first installment payment, and
successive quarterly installment payments shall be paid on the first

9



--------------------------------------------------------------------------------



 



business day of each calendar quarter. Successive installment payments shall be
determined by dividing the remaining amount to be paid by the remaining number
of payments to be made.
     If the Participant dies before receiving payment in full of his or her
Account, the remaining Account balance will be paid in accordance with
Section 6.3.
     6.2 Distributions for Unforeseeable Emergencies. A Participant may submit
to the Committee, in writing, a request to receive a distribution due to an
Unforeseeable Emergency. The Committee, in its sole discretion, shall determine
whether the Participant has suffered an Unforeseeable Emergency. If the
Committee determines that an Unforeseeable Emergency exists, the Committee shall
also determine whether to make a distribution and, if so, the amount to be
distributed, which shall be the lesser of (a) the Participant’s Account or
(b) the amount necessary to satisfy the Unforeseeable Emergency. The amount
necessary to satisfy the Unforeseeable Emergency is the amount, as determined by
the Committee, that is reasonably necessary to satisfy the Unforeseeable
Emergency (and may include the amount necessary to pay any Federal, state or
local income taxes or penalties reasonably anticipated to result from the
distribution), minus the amounts available to the Participant to meet the
Unforeseeable Emergency by ceasing deferrals under the Plan. If the Committee
approves the distribution, the distribution shall be made within thirty
(30) days after the Committee’s approval and the Participant shall have no right
to directly or indirectly designate the tax year in which payment occurs.
     6.3 Distributions Upon Death. Any portion of the Participant’s Account that
is in pay status at the time of his or her death shall be paid to the
Participant’s Beneficiary according to the method of payment being paid to the
Participant. Any portion of the Participant’s Account that is not in pay status
at the time of his or her death shall be paid to the Participant’s Beneficiary,
and payment shall be made in the same manner as it would have been made to the
Participant, except that payment shall be made (or commence) within ninety
(90) days following the Participant’s death. Neither the Participant nor
Beneficiary shall have any right to designate the tax year in which payment
occurs.
     6.4 Withholding for Taxes. To the extent required by the law in effect at
the time payments are made, the Employer shall withhold from the payments made
hereunder any taxes required to be withheld by the federal or any state or local
government, including any amounts which the Employer determines is reasonably
necessary to pay any generation-skipping transfer tax which is or may become
due. A Beneficiary, however, may elect not to have withholding of federal income
tax pursuant to Code Section 3405(a)(2), or any successor provision thereto.
     6.5 Valuation and Settlement. The amount of a lump sum payment and the
initial amount of installments shall be based on the value of the Participant’s
Account on the Valuation Date coincident with or immediately preceding the date
such payment is to be made (or commence).
     6.6 Payment to Guardian. The Committee may direct payment to the duly
appointed guardian, conservator, or other similar legal representative of a
Participant or Beneficiary to whom payment is due. In the absence of such a
legal representative, the Committee may, in its sole and absolute discretion,
make payment to a person having the care and custody of a minor, incompetent or
person incapable of handling the disposition of property upon proof satisfactory
to the Committee of incompetency, minority, or incapacity. Such distribution
shall completely discharge the Company from all liability with respect to such
benefit.

10



--------------------------------------------------------------------------------



 



     6.7 Receipt on Release. Any payment to a Participant or the Participant’s
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims against the Committee and the
Company. The Committee may require such Participant or Beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect.
     6.9 Inability to Locate Participant or Beneficiary. In the event that the
Committee is unable to locate a Participant or Beneficiary within the time
period by which payment is required to be made under the terms of this Plan and
Code Section 409A, the Participant’s account balance shall be forfeited.
     6.10 Payment Dates. Any payment made under this Article shall be treated as
having been made on the payment date provided for in this Article if the payment
is made no earlier than 30 days prior to the payment date provided for in this
Article and no later than the later of (a) the last day of the calendar year in
which the payment date occurs or (b) the fifteenth day of the third calendar
month following the month in which the payment date occurs. The Participant
shall not designate, directly or indirectly, the taxable year in which any
payment is made.
ARTICLE VII
BENEFICIARY DESIGNATION
     7.1 Beneficiary Designation. Subject to Section 7.3, each Participant shall
have the right, at any time during his or her lifetime, to designate one (1) or
more persons or an entity as Beneficiary (both primary as well as contingent) to
whom benefits under this Plan shall be paid in the event of Participant’s death
prior to complete distribution of the Participant’s Account. Each Beneficiary
designation shall be in a written form prescribed by the Committee and shall be
effective only when filed with the Committee during the Participant’s lifetime.
     7.2 Changing Beneficiary. Subject to Section 7.3, any beneficiary
designation may be changed by a Participant without the consent of the
previously named Beneficiary by the filing of new designation with the Committee
during the Participant’s lifetime. The filing of a new designation shall cancel
all designations previously filed.
     7.3 Community Property. If the Participant resides in a community property
state, the following rules shall apply:
          (a) Designation by a married Participant of a Beneficiary other than
the Participant’s spouse shall not be effective unless the spouse executes a
written consent that acknowledges the effect of the designation, or it is
established the consent cannot be obtained because the spouse cannot be located.
          (b) A married Participant’s Beneficiary designation may be changed by
a Participant with the consent of the Participant’s spouse as provided for in
Section 7.3(a) by the filing of a new designation with the Committee.
          (c) If the Participant’s marital status changes after the Participant
has designated a Beneficiary, the following shall apply:

11



--------------------------------------------------------------------------------



 



     (1) If the Participant is married at the time of death but was unmarried
when the designation was made, the designation shall be void unless the spouse
has consented to it in the manner prescribed in Section 7.3(a).
     (2) If the Participant is unmarried at the time of death but was married
when the designation was made:
     a) The designation shall be void if the spouse was named as Beneficiary.
     b) The designation shall remain if a nonspouse Beneficiary was named.
     (3) If the Participant was married when the designation was made and is
married to a different spouse at death, the designation shall be void unless the
new spouse has consented to it in the manner prescribed above.
     7.4 No Beneficiary Designation. If any Participant fails designate a
Beneficiary in the manner provided above, if the designation is void, or if the
designated Beneficiary dies before the Participant or before complete
distribution of the Participant’s benefits, the Participant’s Beneficiary shall
be the person in the first of the following classes in which there is a
survivor:
          (a) The Participant’s spouse;
          (b) The Participant’s children in equal shares, except that if any of
the children predeceases the Participant but leaves issue surviving, then such
issue shall take by right of representation the share the parent would have
taken if living;
          (c) The Participant’s estate.
ARTICLE VIII
ADMINISTRATION
     8.1 Committee; Duties. This Plan shall be administered by the Committee.
The Committee shall have the exclusive authority to make, amend, interpret and
enforce all appropriate rules and regulations for the administration of the Plan
and decide or resolve any and all questions, including interpretations of the
Plan, as may arise in such administration. A majority vote of the Committee
members shall control any decision. Members of the Committee may be Participants
under this Plan. In no event shall a Committee member make a deciding vote on
his or her own benefit. The Committee shall report to the Chief Executive
Officer on an annual basis regarding Plan activity and at such other times as
may be requested.
     8.2 Agents. The Committee may, from time to time, employ agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Company.
     8.3 Binding Effect of Decisions. The decision or action of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation and application of

12



--------------------------------------------------------------------------------



 



the Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having any interest in the Plan.
     8.4 Indemnity of Committee. The Company shall indemnify and hold harmless
the members of the Committee against any and all claims, loss, damage, expense
or liability arising from any action or failure to act with respect to this Plan
on account of such person’s service on the Committee, except in the case of
gross negligence or willful misconduct.
     8.5 Compensation and Expenses. The members of the Committee shall serve
without compensation for their services hereunder. Expenses and fees in
connection with the administration of the Plan shall be paid by the Company.
ARTICLE IX
CLAIMS PROCEDURE
     9.1 Claim. The Committee shall establish rules and procedures to be
followed by Participants and Beneficiaries in (a) filing claims for benefits,
and (b) for furnishing and verifying proofs necessary to establish the right to
benefits in accordance with the Plan, consistent with the remainder of this
Article. Such rules and procedures shall require that claims and proofs be made
in writing and directed to the Committee.
     9.2 Review of Claim. The Committee shall review all claims for benefits.
Upon receipt by the Committee of such a claim, it shall determine the validity
of all facts which are necessary to establish the right of the claimant to
benefits under the provisions of the Plan and the amount thereof as herein
provided within ninety (90) days of receipt of such claim. If prior to the
expiration of the initial ninety (90) day period, the Committee determines
additional time is needed to come to a determination on the claim, the Committee
shall provide written notice to the Participant, Beneficiary or other claimant
of the need for the extension, not to exceed a total of one hundred eighty
(180) days from the date the application was received.
     9.3 Notice of Denial of Claim. In the event that any Participant,
Beneficiary or other claimant claims to be entitled to a benefit under the Plan,
and the Committee determines that such claim should be denied in whole or in
part, the Committee shall, in writing, notify such claimant that the claim has
been denied, in whole or in part, setting forth the specific reasons for such
denial. Such notification shall be written in a manner reasonably expected to be
understood by the claimant and shall refer to the specific sections of the Plan
relied on, shall describe any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary, and shall include an explanation of how the claimant
can obtain reconsideration of such denial.

13



--------------------------------------------------------------------------------



 



     9.4 Reconsideration of Denied Claim.
          (a) Within sixty (60) days after receipt of the notice of the denial
of a claim, the claimant or duly authorized representative may request, by
mailing or delivery of such written notice to the Committee, a reconsideration
by the Committee of the decision denying the claim. If the claimant or duly
authorized representative fails to request a reconsideration within the sixty
(60) day period, it shall be conclusively determined for all purposes of this
Plan that the denial of such claim by the Committee is correct. If the claimant
or duly authorized representative requests a reconsideration within the sixty
(60) day period, the claimant or duly authorized representative shall have
thirty (30) days after filing a request for reconsideration to submit additional
written material in support of the claim, review pertinent documents, and submit
issues and comments in writing.
          (b) After the reconsideration request, the Committee shall determine
within sixty (60) days of receipt of the claimant’s request for reconsideration
whether the denial of the claim was correct and shall notify the claimant in
writing of its determination. The notice of decision shall include specific
reasons for the decision, shall be written in a manner calculated to be
understood by the claimant, and shall include specific references to the
pertinent Plan provisions on which the decision is based. In the event of
special circumstances determined by the Committee, the time for the Committee to
make a decision may be extended by an additional sixty (60) days upon written
notice to the claimant prior to the commencement of the extension. If such
determination is favorable to the claimant, it shall be binding and conclusive.
If such determination is adverse to such claimant, it shall be binding and
conclusive unless the claimant or his or her duly authorized representative
notifies the Committee within ninety (90) days after the mailing or delivery to
the claimant by the Committee of its determination that claimant intends to
institute legal proceedings challenging the determination of the Committee and
actually institutes such legal proceedings within one hundred eighty (180) days
after such mailing or delivery.
     9.5 Employer to Supply Information. To enable the Committee to perform its
functions, the Employer shall supply full and timely information to the
Committee of all matters relating to the retirement, death or other cause for
termination of employment of all Participants, and such other pertinent facts as
the Committee may require.
ARTICLE X
AMENDMENT AND TERMINATION OF PLAN
     10.1 Amendment. The Board may at any time amend the Plan by written
instrument, notice of which is given to all Participants and to Beneficiaries
receiving installment payments, subject to the following:
          (a) Preservation of Account Balance. No amendment shall reduce the
amount accrued in any Account to the date such notice of the amendment is given;
provided, however, that any amendment required due to legislation or regulations
may require and/or permit amounts to be returned to the Participant.
          (b) Changes in Interest Rate. No amendment shall reduce the amount of
earnings or losses already accrued in any Account. A change shall not become
effective before the first day of the Plan year which follows the adoption of
the amendment and at least thirty (30) days= written notice to the Participants.

14



--------------------------------------------------------------------------------



 



          (c) Compliance with Section 409A. No amendment shall cause the Plan to
violate any applicable provision of Code Section 409A.
     10.2 Employer’s Right to Terminate. The Board may at any time partially or
completely terminate the Plan if, in its judgment, the tax, accounting or other
effects of the Plan, or potential payments thereunder are not in the best
interests of the Employer.
          (a) Partial Termination. The Board may partially terminate the Plan by
instructing the Committee not to accept any additional Deferral Commitments. If
such a partial termination occurs, the Plan shall continue to operate and be
effective with regard to Deferral Commitments for the current Deferral Period
entered into prior to the effective date of such partial termination.
          (b) Complete Termination. The Board may completely terminate the Plan
at any time in any manner and due to any reason permitted under Code
Section 409A.
ARTICLE XI
MISCELLANEOUS
     11.1 Unfunded Plan. This Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301 and 401 of
ERISA, and therefore is exempt from the provisions of Parts 2, 3 and 4 of Title
I of ERISA.
     11.2 Company Obligations. The obligation to make benefit payments to any
Participant under the Plan shall be the liability of the Company.
     11.3 Unsecured General Creditor. Participants and Beneficiaries shall be
unsecured general creditors, with no secured or preferential right to any assets
of Employer or any other party for payment of benefits under this Plan. Any life
insurance policies, annuity contracts or other property purchased by Employer in
connection with this Plan shall remain its general, unpledged and unrestricted
assets. Employer’s obligation under the Plan shall be an unfunded and unsecured
promise to pay money in the future.
     11.4 Trust Fund. At its discretion, the Company may establish one (1) or
more trusts, with such trustees as the Board may approve, for the purpose of
providing for the payment of benefits owed under the Plan. Although such a trust
may be irrevocable, its assets shall be held for payment of all the Company’s
general creditors in the event of insolvency or bankruptcy. To the extent any
benefits provided under the Plan are paid from any such trust, Employer shall
have no further obligation to pay them. If not paid from the trust, such
benefits shall remain the obligation of Employer.
     11.5 Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are, expressly declared to be unassignable and
nontransferable. No part of the amounts payable shall, prior to actual payment
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by

15



--------------------------------------------------------------------------------



 



a Participant or any other person, nor be transferable by operation of law in
the event of a Participant’s or any other person’s bankruptcy or insolvency.
     11.6 Not a Contract of Employment. This Plan shall not constitute a
contract of employment between Employer and the Participant. Nothing in this
Plan shall give a Participant the right to be retained in the service of
Employer or to interfere with the right of Employer to discipline or discharge a
Participant at any time.
     11.7 Protective Provisions. A Participant will cooperate with Employer by
furnishing any and all information requested by Employer in order to facilitate
the payment of benefits hereunder, and by taking such physical examinations as
Employer may deem necessary and taking such other action as may be requested by
Employer.
     11.8 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Arizona, except as preempted
by federal law.
     11.9 Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.
     11.10 Notice. Any notice required or permitted under the Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail. Such notice shall be deemed as given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Committee shall be
directed to the Company’s address. Mailed notice to a Participant or Beneficiary
shall be directed to the individual’s last known address in Employer’s records.
     11.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of Employer and its successors and assigns. The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation, purchase or otherwise acquire all or substantially all
of the business and assets of Employer, and successors of any such corporation
or other business entity.
     DATED: October 24, 2007.

                  ALLIED WASTE INDUSTRIES, INC., a    
 
 
Delaware corporation
   
 
           
 
  By        
 
         
 
           
 
  Title         
 
         

16